             Case 3:17-cv-05427-BHS Document 100 Filed 03/23/21 Page 1 of 2




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JAMES DALE MOSELEY,                              CASE NO. C17-5427 BHS
 8
                             Plaintiff,               ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   DEPARTMENT OF SOCIAL AND
     HEALTH SERVICES, et al.,
11
                             Defendants.
12

13
            This matter comes before the Court on the Report and Recommendation (“R&R”)
14
     of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 99. The Court
15
     having considered the R&R and the remaining record, and no objections having been
16
     filed, does hereby find and order as follows:
17
            (1)    The R&R is ADOPTED;
18
            (2)    The parties’ stipulated motion for dismissal, Dkt. 98, is GRANTED;
19
            (3)    Plaintiff’s claims are dismissed with prejudice and without costs or interest
20
                   to any party; and
21

22


     ORDER - 1
             Case 3:17-cv-05427-BHS Document 100 Filed 03/23/21 Page 2 of 2




 1         (4)   The Clerk is directed to send copies of this order to Plaintiff, counsel for

 2               Defendants, and to the Hon. J. Richard Creatura.

 3         Dated this 23rd day of March, 2021.

 4

 5

 6
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
